 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 CASE NO. CR19-106 RSL

10           v.                                            DETENTION ORDER

11   ROBERT RUIZ PEREZ,

12                              Defendant.

13          The Court has conducted a detention hearing under 18 U.S.C. § 3142(f), and concludes

14   there are no conditions which the defendant can meet which would reasonably assure the

15   defendant’s appearance as required or the safety of any other person and the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged with attempted possession of cocaine with the intent to distribute,

18   possession of a firearm in furtherance of a drug trafficking offense and felon in possession of a

19   firearm. Defendant’s drug trafficking history goes back to the 1990’s when he was convicted in

20   this Court and sentenced to 60 months of imprisonment. Since then has had two additional felony

21   drug trafficking convictions, and an assault conviction. The government proffered that in 2014

22   defendant was investigated for drug trafficking on the state level and that he forfeited hundreds

23   of thousands of dollars as a result. Defendant is a danger to the community because the current




     DETENTION ORDER - 1
 1   allegations appear to be a continuation of his drug trafficking activities. Additionally, defendant

 2   upon arrest appears to have been in possession of a firearm, as was his codefendant.

 3          It is therefore ORDERED:

 4          (1)     Defendant shall be detained pending trial and committed to the custody of the

 5   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 6   from persons awaiting or serving sentences, or being held in custody pending appeal;

 7          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

 8   counsel;

 9          (3)     On order of a court of the United States or on request of an attorney for the

10   Government, the person in charge of the correctional facility in which Defendant is confined

11   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

12   connection with a court proceeding; and

13          (4)     The Clerk shall provide copies of this order to all counsel, the United States

14   Marshal, and to the United States Probation and Pretrial Services Officer.

15          DATED this 5th day of June, 2019.

16

17                                                                 A
                                                           BRIAN A. TSUCHIDA
18                                                         Chief United States Magistrate Judge

19

20

21

22

23




     DETENTION ORDER - 2
